Name: 91/436/EEC: Commission Decision of 18 July 1991 approving the programme for the monitoring of enzootic bovine leukosis presented by Ireland and fixing the level of the Community' s financial contribution (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  public finance and budget policy;  agricultural policy;  European construction;  agricultural activity
 Date Published: 1991-08-24

 Avis juridique important|31991D043691/436/EEC: Commission Decision of 18 July 1991 approving the programme for the monitoring of enzootic bovine leukosis presented by Ireland and fixing the level of the Community' s financial contribution (Only the English text is authentic) Official Journal L 236 , 24/08/1991 P. 0027 - 0027COMMISSION DECISION of 18 July 1991 approving the programme for the monitoring of enzootic bovine leukosis presented by Ireland and fixing the level of the Community's financial contribution (Only the English text is authentic) (91/436/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Decision 91/133/EEC (2), and in particular Article 24 thereof, Whereas by letter dated 17 December 1990, Ireland has submitted a four-year programme for the monitoring of enzootic bovine leukosis, Whereas after examination of the programme it was found to comply with all Community criteria relating to the monitoring of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 on laying down Community criteria for the eradication and monitoring of certain animal diseases (3); Whereas a Community financial contribution will be given provided the abovementioned conditions are fulfilled, and the authorities will provide all necessary information in conformity with Article 24 (8) of Decision 90/424/EEC, and whereas it is appropriate to fix the Community financial participation at the rate of 50 % of the costs of testing; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the monitoring of enzootic bovine leukosis presented by Spain is hereby approved for a period of four years. Article 2 Ireland shall bring into force by 1 April 1991 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 Financial participation by the Community shall be at the rate of 50 % of the costs of testing. Article 4 The Community financial contribution shall be granted after the supporting documents have been supplied. Article 5 This Decision is addressed to Ireland. Done at Brussels, 18 July 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 66, 13. 3. 1991, p. 18. (3) OJ No L 347, 12. 12. 1990, p. 27.